PER CURIAM.
We affirm appellant’s revocation of probation and his convictions for grand theft and burglary. Of the issues raised alleging errors in sentencing, we find merit in only one issue. We agree with appellant that credit for time served should apply equally to all concurrent sentences. Woolley v. State, 459 So.2d 1101 (Fla. 2d DCA 1984); Martin v. State, 452 So.2d 938 (Fla. 2d DCA 1984), Bevins v. State, 412 So.2d 456 (Fla. 2d DCA 1982). The record before us reflects that two of appellant’s four concurrent sentences specified 120 days credit for jail time while the other two concurrent sentences authorized seventy-nine days credit for jail time. Accordingly, we reverse and remand the cases bearing circuit court numbers 83-1719 and 83-5782 with directions that the trial court make the appropriate corrections for jail time credit.
DANAHY, A.C.J., and FRANK and HALL, JJ., concur.